Exhibit 10.31

LOGO [g93348image001.jpg]

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

FEB 14, 2008

OUR L/C NO.: TPTS-347612

 

TO :   APPLICANT: SEI LIQUID ASSET TRUST PRIME   SEI INVESTMENTS COMPANY
OBLIGATION FUND   1 FREEDOM VALLEY DRIVE ATTN: TIM BARTO   OAKS, PA 19456 1
FREEDOM VALLEY DRIVE   OAKS, PA 19456  

WE HAVE ESTABLISHED OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR AS
DETAILED HEREIN SUBJECT TO ISP98

 

DOCUMENTARY CREDIT NUMBER:    TPTS-347612 FURTHER IDENTIFICATION:    ISSUE DATE
OF ISSUE:    FEBRUARY 14, 2008 BENEFICIARY:    SEI LIQUID ASSET TRUST PRIME   
OBLIGATION FUND    ATTN: TIM BARTO    1 FREEDOM VALLEY DRIVE    OAKS, PA 19456
APPLICANT:    SEI INVESTMENTS COMPANY    1 FREEDOM VALLEY DRIVE    OAKS, PA
19456 DATE AND PLACE OF EXPIRY:    DECEMBER 2, 2008    AT OUR COUNTER
DOCUMENTARY CREDIT AMOUNT:    USD1,500,000.00 AVAILABLE WITH:    JPMORGAN CHASE
BANK, N.A.    BY PAYMENT

 

162343 Arelis Rivera   Page 1 of 3



--------------------------------------------------------------------------------

LOGO [g93348image001.jpg]

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

FEB 14, 2008

OUR L/C NO.: TPTS-347612

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR ADDITIONAL 12 MONTH PERIODS FROM THE PRESENT OR
EACH FUTURE EXPIRATION DATE, UNLESS AT LEAST 30 DAYS PRIOR TO THE CURRENT EXPIRY
DATE WE SEND NOTICE IN WRITING TO YOU VIA SWIFT, OR HAND DELIVERY AT THE ABOVE
ADDRESS, THAT WE ELECT NOT TO AUTOMATICALLY EXTEND THIS LETTER OF CREDIT FOR ANY
ADDITIONAL PERIOD. UPON SUCH NOTICE TO YOU, YOU MAY DRAW ON US AT SIGHT FOR AN
AMOUNT NOT TO EXCEED THE BALANCE REMAINING IN THIS LETTER OF CREDIT WITHIN THE
THEN-APPLICABLE EXPIRY DATE, BY YOUR SWIFT OR PRESENTATION OF YOUR DRAFT AND
DATED STATEMENT PURPORTEDLY SIGNED BY ONE OF YOUR OFFICIALS READING AS FOLLOWS:

QUOTE

THE AMOUNT OF THIS DRAWING USD                      UNDER JPMORGAN CHASE BANK,
N.A. LETTER OF CREDIT NUMBER TPTS-347612 REPRESENTS FUNDS DUE US AS WE HAVE
RECEIVED NOTICE FROM JPMORGAN CHASE BANK, N.A. OF THEIR DECISION NOT TO
AUTOMATICALLY EXTEND LETTER OF CREDIT NUMBER TPTS-347612 AND THE UNDERLYING
OBLIGATION REMAINS OUTSTANDING.

UNQUOTE

IN THE EVENT THIS LETTER OF CREDIT IS SUBSEQUENTLY AMENDED BY US TO RESCIND A
NOTICE OF NON-EXTENSION AND TO EXTEND THE EXPIRY DATE HEREOF TO A FUTURE DATE,
SUCH EXTENSION SHALL BE FOR THAT SINGLE PERIOD ONLY AND THIS LETTER OF CREDIT
WILL NOT BE SUBJECT TO ANY FUTURE AUTOMATIC EXTENSIONS UNLESS AN AUTOMATIC
EXTENSION PROVISION IS EXPRESSLY INCORPORATED INTO SUCH AMENDMENT.

ADDITIONAL DETAILS:

THIS LETTER OF CREDIT IS AVAILABLE WITH JPMORGAN CHASE BANK, N.A. AGAINST
PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON JPMORGAN CHASE BANK, N.A., WHEN
ACCOMPANIED BY THE DOCUMENTS INDICATED HEREIN.

BENEFICIARY’S DATED STATEMENT PURPORTEDLY SIGNED BY ONE OF ITS OFFICIALS READING
AS FOLLOWS:

“THE AMOUNT OF THIS DRAWING, USD                    , UNDER JPMORGAN CHASE BANK,
N.A. LETTER OF CREDIT NO. TPTS-347612 REPRESENTS FUNDS DUE US AS SEI INVESTMENTS
COMPANY HAS FAILED TO PAY A REQUIRED CONTRIBUTION AMOUNT AS REQUIRED BY THE
CAPITAL SUPPORT AGREEMENT BETWEEN SEI INVESTMENTS COMPANY AND SEI LIQUID ASSET
TRUST PRIME OBLIGATION FUND.”

 

162343 Arelis Rivera   Page 2 of 3



--------------------------------------------------------------------------------

LOGO [g93348image001.jpg]

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

FEB 14, 2008

OUR L/C NO.: TPTS-347612

MULTIPLE DRAWINGS ARE ALLOWED.

PAYMENT WILL BE EFFECTED IN IMMEDIATELY AVAILABLE FUNDS BY THE NEXT BUSINESS DAY
UPON RECEIPT OF PRESENTATION OF DOCUMENTS IN COMPLIANCE WITH THE LETTER OF
CREDIT TERMS AT OUR ADDRESS SPECIFIED BELOW.

ALL CORRESPONDENCE AND ANY DRAWINGS HEREUNDER ARE TO BE DIRECTED TO JPMORGAN
CHASE BANK, N.A., C/O JPMORGAN TREASURY SERVICES, STANDBY LETTER OF CREDIT DEPT.
4TH FL. 10420 HIGHLAND MANOR DRIVE, TAMPA, FLORIDA 33610. CUSTOMER INQUIRY
NUMBER IS 1-800-634-1969 CHOOSE OPTION 1. E-MAIL ADDRESS IS:
GTS.CLIENT.SERVICES@JPMCHASE.COM. PLEASE HAVE OUR REFERENCE NUMBER AVAILABLE
WHEN YOU CONTACT US.

WE HEREBY AGREE WITH YOU THAT DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED.

THE NUMBER AND THE DATE OF OUR CREDIT AND THE NAME OF OUR BANK MUST BE QUOTED ON
ALL DRAFTS REQUIRED.

EXCEPT AS OTHERWISE SPECIFIED HEREIN, THE LETTER OF CREDIT IS SUBJECT TO THE
INTERNATIONAL STANDBY PRACTICES (1998), INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 590.

THIS LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS.

 

/s/ Henry Avelino

AUTHORIZED SIGNATURE HENRY AVELINO ASSISTANT VICE PRESIDENT

 

162343 Arelis Rivera   Page 3 of 3